Davis, P. J.:
Without expressing concurrence in or dissent from all the views of my brother Barrett in his able and exhaustive opinion, I concur in his conclusion that the order of the court below must be reversed. In my opinion, the instrument called a receipt and acknowledging payment of the consideration and identifying the plot and the use to which the same was to be devoted, accompanied by the actual occupancy on the part of Denuis Coppers, was sufficient to vest him with certain rights of property in the use and enjoyment of the lot of which he could nqt be disposessed or deprived. But it was not *198a grant or conveyance. It was ratlier a certificate, of his interest in the cemetery owned by the corporation, and of his right to the use of the same sub modo and in conformity to the established rules and by-laws of the corporation in so far as they were not in violation of any law. I think it cannot be doubted that religious corporations may lawfully establish cemeteries and burying-grouuds exclusively denominational, and guard and protect the same by such rules and regulations as make effective the objects and purposes of their organization. When established, the corporation may impress upon them rules and regulations operating equally upon all who use or seek to use the privileges of burial within them. Whoever purchases a right of burial and takes a certificate of his right which does not grant or convey some absolute interest or title free from such rules and regulations, must be deemed to take subject to them, and, in short, to have contracted with the corporation that his rights shall be subject to and controlled by such lawful rules and regulations as the corporation may have prescribed.
The principle that should govern the case would be quite analogo us to that which applies to the owners or renters of pews in church edifices, who must be deemed to take the right of use in subordination to such by-laws or regulations as the society owning the fee has thought proper to establish. If, then, a Presbyterian, Episcopalian, or any other religious denomination becomes the owner of a cemetery which it devotes to burial purposes, there is no rule of law to prevent its dedication of the same exclusively to persons in communion with its own church or denomination; and however much its sectarian exclusiveness may be criticised by those hostile1 to such restrictions, nevertheless in law the action of the corporation is not 'invalid. In this case, the rights of Dennis Coppers, though in my judgment valid, were restricted by rules and regulations which affeeted and limited them to uses within the rules sought to be enforced against' them. ‘ If I were called upon to criticise the good sense and reason of the rules, I should certainly differ from the appellants, for I can see no good reason why the fact that Coppers was in his life a Freemason should prevent the burial of his body, after death had separated him from all such societies, by the side of his wife and children. It may have been a harsh and unchari*199table tiling to have clone; but the law is not changed because the consequence of upholding it seems severe and cruel.
The religious corporation owning the cemetery have seen fit to make the rule. The purchaser toot his rights subject to it. A rule which cannot he enforced is of no value. If valid to ho made, it is valid to he enforced; and hence, as its invalidity cannot he established, the courts cannot interfere by mandamus to prevent its enforcement.
I concur, therefore, in tlio result.
Order reversed with $10 costs and disbursements, and motion for a mandamus denied with $10 costs.